PER CURIAM.
Michael William Bischel appeals the trial court’s order denying his motion for correction of sentence. We are compelled to dismiss this appeal as untimely.
Instead of timely appealing the trial court’s order denying his motion, Bischel filed a motion for rehearing. Because a motion for rehearing is not authorized by Florida Rule of Criminal Procedure 3.800, the time for filing a notice of appeal from the original trial court order is not tolled. See Dawson-Knapp v. State, 679 So.2d 1 (Fla. 2d DCA 1995). Bischel did not appeal the order denying his motion for correction of sentence within thirty days; therefore, he lost his right to appeal the trial court’s order. His notice of appeal filed after the trial court denied his motion for rehearing renders this appeal untimely.
APPEAL DISMISSED.
PARKER, C.J., and FRANK and PATTERSON, JJ„ concur.